Gerber, J., dissenting. I respectfully dissent for the reasons already expressed in the dissenting opinion at Pacific First Federal Savings v. Commissioner, 94 T.C. 101, 117-126 (1990), and because the majority has not presented persuasive or compelling reasons for disagreeing with the rationale of the Sixth Circuit Court of Appeals in Peoples Federal Savings & Loan Association of Sidney v. Commissioner, 948 F.2d 289 (6th Cir. 1991), revg. T.C. Memo. 1990-129. The majority's opinion provides us with a large body of Supreme Court articulations concerning the review of regulations which, irrespective of one's particular leaning, would adequately support one's position. The majority's opinion, however, does not provide an adequate rationale or explanation for invalidating the regulations under consideration.1 That was the shortcoming found by the Court of Appeals in Peoples Federal Savings & Loan Association of Sidney v. Commissioner, supra. The majority's explanation of the Sixth Circuit's opinion is substantially more complex than the Sixth Circuit's opinion. The Circuit Court's opinion addresses the method of review and the role of the judiciary in reviewing regulatory promulgations. The Circuit Court pointed out that, irrespective of whether or not the statute is ambiguous, where an administrative agency's regulatory formulation is a permissible and reasonable interpretation, “a court may not substitute its own construction.” Peoples Federal Savings & Loan Association of Sidney v. Commissioner, 948 F.2d at 300. The Circuit Court also reviewed the reasons for the Secretary's change of position and admission of an erroneous position (in the earlier regulations) and found the reversal of policy to be reasonable. Some of the Circuit Court's reasoning is also to be found in the Pacific First Federal Savings v. Commissioner, supra, dissenting opinion. In declining to follow the Sixth Circuit's opinion, the majority evaluated and countered each of the Secretary's reasons for reversing the regulation policy. Suffice it to note that the majority's reasons do not negate those of the Circuit Court, but simply reiterate some of the reasoning from Pacific First Federal Savings v. Commissioner, supra, and add a few countervailing reasons where prior opinions of this Court did not address the Circuit Court's reasoning. In sum and substance, the majority has, a second time, provided some of the same and some alternative reasons for its interpretation, but has not shown the Secretary's interpretation to be an unreasonable or impermissible one. The rule, correctly articulated by the Circuit Court, is intended to keep courts from substituting their judgment for that of administrative agencies. The majority's holding violates the rule's proscriptive purpose. Parker, Jacobs, Wright, Parr, and Ruwe, JJ., agree with this dissent.   In this regard, the majority's opinion here is no less deficient than the majority’s opinion in Pacific First Federal Savings v. Commissioner, 94 T.C. 101 (1990), or the opinion in Peoples Federal Savings & Loan Association of Sidney v. Commissioner, T.C. Memo. 1990-129, revd. 948 F.2d 289 (6th Cir. 1991).